DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/073257 filed on October 16, 2020.

	

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.	Information Disclosure Statement filed on February 19, 2021 was reviewed and accepted by the Examiner.



Claim Rejections - 35 U.S.C. §101

4.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
"processing the unstructured data using natural language processing to generate a set of topics using a general ontology and an organization specific ontology, wherein the unstructured data includes text comments from a plurality of users”, “identifying a polarity and a severity of the topics based upon comparing words adjacent to the topic to a taxonomy”, “calculating a score for each comment by aggregating the topics identified within the comment by polarity and severity”, “calculating an overall score for the organization using an aggregation of the topics responsive to their polarity and severity”, “ranking the topics, from highest to lowest, based upon their negative impact on the overall score”, “identifying a set number of the highest ranked topics; and identifying features that are correlated to the identified highest ranked topics”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites. “Computer-implemented method” and “nonvolatile memory product” At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 1 and 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  

The claims, 1 and 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


      With respect to dependent claims, 2 and 12, specifically claims 2 and 12 recites "wherein the organization specific ontology is an industry specific ontology”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “identifying a polarity and a severity of the topics based upon comparing words adjacent to the topic to a taxonomy”, “calculating a score for each comment by aggregating the topics identified within the comment by polarity and severity”, “calculating an overall score 
                
The claims, 2 and 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


      With respect to dependent claims, 3 and 13, specifically claims 3 and 13 recites "wherein the calculating the score for the comment is an average of the topics by severity and polarity”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “identifying a polarity and a severity of the topics based upon comparing words adjacent to the topic to a taxonomy”, “calculating a score for each comment by aggregating the topics identified within the comment by polarity and severity”, “calculating an overall score for the organization using an aggregation of the topics responsive to their polarity and severity”, “ranking the topics, from highest to lowest, based upon their negative impact on the overall score”, “identifying a set number of the highest ranked topics; and identifying features that are correlated to the identified highest ranked topics”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 3 and 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 3 and 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 


With respect to dependent claims, 4 and 14, specifically claims 4 and 14 recites "wherein the calculating the score for the comment is a weighted average of the topics by severity and polarity, wherein the weight is by an importance metric defined by the organization”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “identifying a polarity and a severity of the topics based upon comparing words adjacent to the topic to a taxonomy”, “calculating a score for each comment by aggregating the topics identified within the comment by polarity and severity”, “calculating an overall score for the organization using an aggregation of the topics responsive to their polarity and severity”, “ranking the topics, from highest to lowest, based upon their negative impact on the overall score”, “identifying a set number of the highest ranked topics; and identifying features that are correlated to the identified highest ranked topics”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 4 and 
                
The claims, 4 and 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 5 and 15, specifically claims 5 and 15 recites "further comprising adjusting the severity for each topic, aggregated over all comments, by a number of occurrences, an average ranking of the organization, and feedback from the organization”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “identifying a polarity and a severity of the topics based upon comparing words adjacent to the topic to a taxonomy”, “calculating a score for each comment by aggregating the topics identified within the comment by polarity and severity”, “calculating an overall score for the organization using an aggregation of the topics responsive to their polarity and severity”, “ranking the topics, from highest to lowest, based upon their negative impact on the overall score”, “identifying a set number of the highest ranked topics; and identifying features that are correlated to the identified highest ranked topics”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 5 and 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 5 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claims, 6 and 16, specifically claims 6 and 16 recites "wherein the identifying features is performed by identifying common topics in multiple comments”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “identifying a polarity and a severity of the topics based upon comparing words adjacent to the topic to a taxonomy”, “calculating a score for each comment by aggregating the topics identified within the comment by polarity and severity”, “calculating an overall score for the organization using an aggregation of the topics responsive to their polarity and severity”, “ranking the topics, from highest to lowest, based upon their negative impact on the overall score”, “identifying a set number of the highest ranked topics; and identifying features that are correlated to the identified highest ranked topics”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 6 and 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  

The claims, 6 and 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 7 and 17, specifically claims 7 and 17 recites "further comprising outputting the highest ranked topics and features correlated to the highest ranked topics to the organization”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “identifying a polarity and a severity of the topics based upon comparing 
                
The claims, 7 and 17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




"further comprising generating at least one recommendation to improve the identified features”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “identifying a polarity and a severity of the topics based upon comparing words adjacent to the topic to a taxonomy”, “calculating a score for each comment by aggregating the topics identified within the comment by polarity and severity”, “calculating an overall score for the organization using an aggregation of the topics responsive to their polarity and severity”, “ranking the topics, from highest to lowest, based upon their negative impact on the overall score”, “identifying a set number of the highest ranked topics; and identifying features that are correlated to the identified highest ranked topics”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 8 and 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 8 and 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 



With respect to dependent claims, 9 and 19, specifically claims 9 and 19 recites "wherein the recommendation is generated by a third party reviewer”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), determining which department to send a message to. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “identifying a polarity and a severity of the topics based upon comparing words adjacent to the topic to a taxonomy”, “calculating a score for each comment by aggregating the topics identified within the comment by polarity and severity”, “calculating an overall score for the organization using an aggregation of the topics responsive to their polarity and severity”, “ranking the topics, from highest to lowest, based upon their negative impact on the overall score”, 
                
The claims, 9 and 19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 10 and 20, specifically claims 10 and 20 recites "wherein the recommendation is generated by the computer system comparing the identified features to a plurality of recommendations and then curating the plurality of recommendations by a third party reviewer”. These limitations could be reasonably and practically performed by the human mind, for instance based on given profile information (i.e. which department a user works in a company) and information (recommendations or questions), 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “identifying a polarity and a severity of the topics based upon comparing words adjacent to the topic to a taxonomy”, “calculating a score for each comment by aggregating the topics identified within the comment by polarity and severity”, “calculating an overall score for the organization using an aggregation of the topics responsive to their polarity and severity”, “ranking the topics, from highest to lowest, based upon their negative impact on the overall score”, “identifying a set number of the highest ranked topics; and identifying features that are correlated to the identified highest ranked topics”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 10 and 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 10 and 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to 



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie et al. U.S. Patent Application Publication No. 2015/0120757 (herein as ‘Gillespie’) and further in view of Zhou et al. U.S. Patent Application Publication No. 2012/0110071 (herein as ‘Zhou’) and Andrews et al. U.S. Patent Application Publication No. 2012/0296845 (herein as ‘Andrews’).

 computer-implemented method for obtaining insights from unstructured data pertaining to an organization, comprising: 
processing the unstructured data using natural language processing to generate a set of topics using a general ontology and an organization specific ontology, (Par. 0036 Gillespie discloses communications between contacts of different organizations.  The role of the contact within the organization is used to determine weight of the communications.  The role of the contacts within the organization is seen as the organization specific ontology);
Gillespie does not teach but Zhou teaches wherein the unstructured data includes text comments from a plurality of users (Par. 0050 Zhou disclose analyzing a user’s social media wall post to extract the text);
Gillespie and Zhou are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the communication of organizations of Gillespie to include the unstructured data of Zhou, to extract content from user’s wall post. The suggestion/motivation to combine is that it would be obvious to try in order to find information within user’s text (Par. 0003 Zhou).
Andrews teaches identifying a polarity and a severity of the topics based upon comparing words adjacent to the topic to a taxonomy (Par. 0093 Andrews discloses looking for the phrases which as seen as topics.  The system looks for words around the phrase “North Korea launch”. Andrews also discloses analyzing the severity of the topic “more than condemnation”);

Gillepsie teaches calculating a score for each comment by aggregating the topics identified within the comment (Par. 0036 Gillepsie discloses summing scores of each comment); by polarity and severity (Par. 0050 Zhou discloses analyzing wall post to determine topics and degree of sentiment (score) associated with the topics such as dislike, hate, love, etc);
 calculating an overall score for the organization using an aggregation of the topics responsive to their polarity and severity (Par. 0036 Gillepsie discloses calculating a score for the organization by summing all the score of the communications);
Gillespie does not teach but Zhou teaches ranking the topics, from highest to lowest, based upon their negative impact on the overall score (Par. 0050 Zhou discloses the counting the number of times a topic is used with a sentiment, to generating a score);
identifying a set number of the highest ranked topics; and identifying features that are correlated to the identified highest ranked topics (Par. 0050 Zhou disclose the number of topics is used to determine a confidence score for a preferred interest.  The interest is seen as features).

As to claim 2 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 1.
In addition Andrews teaches wherein the organization specific ontology is an industry specific ontology (Par. 0087 Andrews discloses legal risk. Par. 0093 Andrews discloses environment risk). 

As to claim 3 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 1.
In addition Zhou teaches wherein the calculating the score for the comment is an average of the topics by severity and polarity (Par. 0056 Zhou discloses the aggregate value is the value of all the attributes of the subset of identified connections).

As to claim 4 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 1.
In addition Gillepsie teaches wherein the calculating the score for the comment is a weighted average of the topics by severity and polarity, wherein the weight is by an importance metric defined by the organization (Par. 0057 Gillepsie discloses the score for the communication is calculated based upon the importance of the users in the communication).

As to claim 5 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 1.
 further comprising adjusting the severity for each topic, aggregated over all comments, by a number of occurrences, an average ranking of the organization, and feedback from the organization (Par. 0050 Zhou disclose the number of topics within the comments is used to determine a confidence score for a preferred interest.  The interest is seen as features).

As to claim 6 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 1.
In addition Zhou teaches wherein the identifying features is performed by identifying common topics in multiple comments (Par. 0050 Zhou disclose the number of topics within the comments is used to determine a confidence score for a preferred interest.  The interest is seen as features).

As to claim 7 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 1.
In addition Zhou teaches further comprising outputting the highest ranked topics and features correlated to the highest ranked topics to the organization (Par. 0050 Zhou disclose the number of topics within the comments is used to determine a confidence score for a preferred interest.  The interest is seen as features).

As to claim 8 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 1.
 further comprising generating at least one recommendation to improve the identified features (Par. 0050 Zhou discloses a user can provide a like or dislike word associated with a topic.  That is used to determine the interest.  The interest is the feature).

As to claim 9 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 8.
In addition Zhou teaches wherein the recommendation is generated by a third party reviewer (Par. 0050 Zhou discloses a user can provide a like or dislike word associated with a topic.  That is used to determine the interest.  The interest is the feature).

As to claim 10 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 8.
In addition Zhou teaches wherein the recommendation is generated by the computer system comparing the identified features to a plurality of recommendations and then curating the plurality of recommendations by a third party reviewer (Par. 0050 Zhou disclose the number of topics within the comments is used to determine a confidence score for a preferred interest.  The interest is seen as features).

 nonvolatile memory product which when implemented on a computer system causes the computer system for perform the steps of: 
processing the unstructured data using natural language processing to generate a set of topics using a general ontology and an organization specific ontology (Par. 0036 Gillespie discloses communications between contacts of different organizations.  The role of the contact within the organization is used to determine weight of the communications.  The role of the contacts within the organization is seen as the organization specific ontology);
Gillespie does not teach but Zhou teaches wherein the unstructured data includes text comments from a plurality of users (Par. 0050 Zhou disclose analyzing a user’s social media wall post to extract the text);
Gillespie and Zhou are analogous art because they are in the same field of endeavor, data processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the communication of organizations of Gillespie to include the unstructured data of Zhou, to extract content from user’s wall post. The suggestion/motivation to combine is that it would be obvious to try in order to find information within user’s text (Par. 0003 Zhou).
Andrews teaches identifying a polarity and a severity of the topics based upon comparing words adjacent to the topic to a taxonomy (Par. 0093 Andrews discloses looking for the phrases which as seen as topics.  The system looks for words around the phrase “North Korea launch”. Andrews also discloses analyzing the severity of the topic “more than condemnation”);

Gillepsie teaches calculating a score for each comment by aggregating the topics identified within the comment (Par. 0036 Gillepsie discloses summing scores of each comment);
by polarity and severity  (Par. 0050 Zhou discloses analyzing wall post to determine topics and degree of sentiment (score) associated with the topics such as dislike, hate, love, etc);
calculating an overall score for the organization using an aggregation of the topics responsive to their polarity and normalized severity (Par. 0036 Gillepsie discloses calculating a score for the organization by summing all the score of the communications);
Gillespie does not teach but Zhou teaches ranking the topics, from highest to lowest, based upon their negative impact on the overall score (Par. 0050 Zhou discloses the counting the number of times a topic is used with a sentiment, to generating a score);
identifying a set number of the highest ranked topics; and identifying features that are correlated to the identified highest ranked topics (Par. 0050 Zhou 

As to claim 12 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 11.
In addition Andrews teaches wherein the organization specific ontology is an industry specific ontology (Par. 0087 Andrews discloses legal risk. Par. 0093 Andrews discloses environment risk).

As to claim 13 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 11.
In addition Zhou teaches wherein the calculating the score for the comment is an average of the topics by severity and polarity (Par. 0056 Zhou discloses the aggregate value is the value of all the attributes of the subset of identified connections).

As to claim 14 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 11.
In addition Gillepsie teaches wherein the calculating the score for the comment is a weighted average of the topics by severity and polarity, wherein the weight is by an importance metric defined by the organization (Par. 0057 Gillepsie discloses the score for the communication is calculated based upon the importance of the users in the communication).


In addition Zhou teaches further comprising adjusting the severity for each topic, aggregated over all comments, by a number of occurrences, an average ranking of the organization, and feedback from the organization (Par. 0050 Zhou disclose the number of topics within the comments is used to determine a confidence score for a preferred interest.  The interest is seen as features).

As to claim 16 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 11.
In addition Zhou teaches wherein the identifying features is performed by identifying common topics in multiple comments (Par. 0050 Zhou disclose the number of topics within the comments is used to determine a confidence score for a preferred interest.  The interest is seen as features).

As to claim 17 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 11.
In addition Zhou teaches further comprising causing the computer system to perform the step of outputting the highest ranked topics and features correlated to the highest ranked topics to the organization (Par. 0050 Zhou disclose the number of topics within the comments is used to determine a confidence score for a preferred interest.  The interest is seen as features).


In addition Zhou teaches further comprising causing the computer system to perform the step of generating at least one recommendation to improve the identified features (Par. 0050 Zhou discloses a user can provide a like or dislike word associated with a topic.  That is used to determine the interest.  The interest is the feature).

As to claim 19 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 18.
In addition Zhou teaches wherein the recommendation is generated by a third party reviewer (Par. 0050 Zhou discloses a user can provide a like or dislike word associated with a topic.  That is used to determine the interest.  The interest is the feature).

As to claim 20 Gillespie in combination with Andrews and Zhou teaches each and every limitation of claim 18.
In addition Zhou teaches wherein the recommendation is generated by the computer system comparing the identified features to a plurality of recommendations and then curating the plurality of recommendations by a third party reviewer (Par. 0050 Zhou disclose the number of topics within the comments is used to determine a confidence score for a preferred interest.  The interest is seen as features).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.